Citation Nr: 0011257	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-21 630	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1944 to May 1973.  
The appellant is his surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  The 
development requested by the Board in its September 1995 
remand has been substantially accomplished, and this case is 
now ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran died in June 1992 due to cardiopulmonary 
arrest caused by metastatic carcinoma of the lung. 

3.  At the time of the veteran's death, service connection 
was in effect for residual skin lesions of the head, face and 
upper extremities as a result of basal cell carcinoma; the 
rating for this disability at the time of the veteran's death 
was 30 percent.   

4.  Constraints on radiotherapy due to the veteran's service-
connected skin cancer was not a contributing factor in the 
veteran's death.

5.  The veteran's lung cancer was not the etiologic result of 
skin cancer that had spread to his lungs.  

6.  The veteran's lung cancer was not the result of exposure 
to ionizing radiation or ultraviolet lighting during service.  

7.  Lung cancer was not shown during service or to a 
compensable degree within one year of service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted; a disability incurred in or aggravated by 
service, or that can be so presumed, did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107(a) (West 
1991); 38 C.F.R. §  3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board finds that the appellant has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the appellant's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the appellant's appeal as the development 
requested by the Board in its September 1995 remand has been 
substantially accomplished.  In this regard, while the Board 
requested development with regard to records of purported 
radiation treatment at the Tampa General Hospital in 1974 and 
sent a letter to the appellant in October 1995 requesting 
that she authorize the release of records from 1974, she only 
submitted release forms for treatment conducted at this 
facility in 1978 and 1992.  Clinical records from treatment 
at Tampa General Hospital in 1978 and 1992 have been 
obtained, and in the absence of the appropriate authorization 
from the appellant or any request from the appellant or her 
representative to obtain these records, the Board concludes 
that the further delay in the adjudication of the appeal 
which would result from a remand to obtain the clinical 
records from 1974 would not be justified.  As discussed 
below, consideration of information claimed to be in those 
records has been considered.
 
With regard to the above, the Board also notes that the 
appellant's representative has requested an "independent 
medical opinion."  The controlling legal criteria provide 
that when, in the opinion of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by the VA.  See 38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (1999).  The necessity of 
obtaining an IME opinion is within the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board does not, however, find that the medical issues in 
this appeal are sufficiently complex or controversial so as 
to require an independent medical opinion.  Moreover, it is 
noted that a medical review and opinion was requested as the 
result of the remand.  That opinion was received, and there 
is no compelling reason demonstrated why additional opinion 
is needed.

II. Legal Criteria 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered to be a "contributory" cause of death, it must 
be shown that the disability contributed substantially to or 
materially to the cause of the veteran's death.  
38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including lung cancer, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases shall be service-connected if they become 
manifest in a "radiation-exposed veteran" as defined in 38 
C.F.R. § 3.309(d)(3), provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  These 
diseases include leukemia (other than chronic lymphocytic 
leukemia); primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland, urinary tract (including 
the kidneys, renal pelves, ureters, urinary bladder, and 
urethra); multiple myeloma; and lymphomas (except Hodgkin's 
disease). 38 C.F.R. § 3.309(d)(2).  See Ramey v. Brown, 9 
Vet. App. 40 (1996), aff'd. Ramey v. Gober, No. 96-7055 (Fed. 
Cir. Aug. 7, 1997).

The term "radiation-exposed veteran" includes, in pertinent 
part, a veteran who took part in a "radiation risk 
activity."  Under 38 C.F.R. § 3.311, where there is exposure 
to ionizing radiation and lung cancer is developed, service 
connection may be in order following pertinent development as 
a radiogenic disease.  38 C.F.R. § 3.311. 
In such cases where there has been exposure to ionizing 
radiation in-service, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  Id. 

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and develops one of 
fifteen types of cancer, it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Second, if a veteran was exposed in service to 
ionizing radiation and develops one of twenty-two radiogenic 
diseases within a period specified for each by law, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who reviews it in relation to six specific factors 
and determines whether there is a reasonable possibility that 
the disease was incurred in service.  38 C.F.R. § 3.311. 
Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 
34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).

III. Clinical History 

Briefly summarizing the relevant evidence of record, the 
service medical records reflect excisions of basal cell 
carcinomas beginning in 1966.  No other cancers were 
demonstrated during service or within one year of service.  
Skin lesions were removed throughout the veteran's period of 
active duty, and service connection for residual skin lesions 
of the face, head and upper extremities due to basal cell 
carcinoma was granted by an August 1973 rating decision.  A 
30 percent rating was assigned and continued until the 
veteran's death. 

The relevant post-service evidence includes clinical reports 
dated in 1978 from the Tampa General Hospital reflecting 
surgical excisions and radiation therapy for metastatic 
squamous cell carcinoma involving the he right parotid 
region.  According to a May 1978 statement from a H. F. 
Johnson, M.D., superficial therapy of 3,000 rad were 
administered in six treatments from April 10 to April 26, 
1978.  Interspersed were three treatments with Cobalt at a 
total dose of 1500 rad from April 14 to April 28, 1978.  The 
total radiation dosage for this three week period in 1978 was 
4,500 rad, with the veteran being said to have tolerated the 
therapy with moderate redness at the completion of the 
radiation treatments.  

A January 1991 consultation report completed by Christopher 
George, M.D., indicated the veteran had also received 
radiation therapy for a squamous cell carcinoma of the right 
temple at the Tampa General Hospital in 1974, the records of 
which were said to not be available at that time.  As noted 
above, the appellant has not submitted the appropriate 
release forms to obtain these records, should they exist.  Of 
importance is the fact that the record does substantiate the 
appellant's contention that treatment for the service-
connected skin cancer did include radiation therapy in the 
1970s.  

In August 1988, the veteran was diagnosed as having 
unresectable Stage III adenocarcinoma of the left upper lung 
lobe.  Following four cycles of induction chemotherapy and 
definitive radiotherapy for the left hilar mass and draining 
nodes (6,000 cGy, in six weeks, May 8, 1989 through June 19, 
1989), the veteran's adenocarcinoma of the lung was said by 
Dr. George in a June 1989 clinical report to be in complete 
remission.  Reports from April 1990 reflect surgical excision 
of a squamous cell carcinoma of the scalp.  Follow-up 
histology was recommended at that time to ensure that this 
cancer did not represent an adenocarcinoma or metastasis from 
his lung.  To this end, a clinical report dated later in 
April 1990 indicated the lesion removed from the veteran's 
scalp was felt to be the product of a primary skin cancer.  
Skin cancer was also noted in the left temporal region on 
reports of treatment by Dr. George dated in June, August and 
October 1990.   

By January 1991, the cancer had metastasized to the veteran's 
brain, and Dr. George prescribed radiation therapy at a total 
radiation dose of 3750 cGy over a three week period.  A forty 
year history of smoking one to two packs of cigarettes per 
day was reported at that time.  It was also indicated at that 
time that given the prior radiation therapy for the scalp, 
the photon energy was altered to improve skin sparing and 
respect skin tolerance.  The veteran was informed of the 
potential risk of skin/bone necrosis in view of the previous 
radiation treatments to the scalp, but told that "every 
effort" would be made to avoid exceeding skin tolerance.  

The veteran responded reasonably well to treatment and the 
cancer remained in remission until February 1992, at which 
time the veteran complained about weakness in the left lower 
extremity and an MRI showed a regrowth of the brain tumor.  
Dr. George indicated in a February 1992 that the veteran had 
received the maximum allowable amount of radiation therapy 
due to his skin cancer and prescribed chemotherapy as a 
substitute.  The veteran did not respond well to this 
treatment, and a March 1992 report from Dr. George indicated 
the veteran was too ill to continue with chemotherapy.  

A May 1992 statement from Dr. George indicated that the 
cancer that had metastasized to the veteran's brain was 
terminal, and that "[t]he amount of radiation that the 
[veteran] could receive to his brain metastasis was limited 
by the fact that he had received previous radiation for 
treatment and control of extensive squamous cell carcinoma of 
the scalp."  Another statement dated in May 1992 from a 
Michael J. Dattoli, M.D., indicated that because the 
veteran's intracranial lesion lied within his previous 
radiation therapy portal, overlapping fields would be 
unavoidable.  Accordingly, he did not recommend additional 
radiation therapy at that time because it had the potential 
to result in radiation necrosis of normal brain tissue with 
little likelihood of success. 

In June 1992, the veteran died at the St. Joseph's Hospital.  
The death certificate indicated the veteran died from 
cardiorespiratory arrest due to metastatic carcinoma of the 
lung.  

IV. Analysis 

The appellant has raised multiple bases in written 
contentions and testimony presented at a January 1993 hearing 
for granting service-connection for the cause of the 
veteran's death.  First, she has alleged that the veteran's 
death was hastened by the fact that the prior radiation 
therapy for the veteran's service-connected skin cancer 
precluded a sufficient amount of radiation therapy to prevent 
the cancer from metastasizing.  In direct response to this 
contention, a VA physician who reviewed the veteran's 
clinical history in May 1997 concluded that the prior 
radiotherapy for the veteran's skin cancer should not be 
considered to have been a reason for limiting the 
administering of radiotherapy.  As support for his 
conclusion, the VA examiner noted the success of the 
radiation therapy for the veteran's first brain tumor.  It 
was also noted by this physician that it was "very uncommon 
to see a second brain metastasis respond to radiotherapy 
after having previously been treated with radiotherapy." 

Weighed against the May 1997 conclusion by the VA examiner 
are the appellant's contentions and testimony and the private 
medical opinions indicating the amount of radiation therapy 
for the veteran's brain metastasis was limited by the fact 
that he had received previous radiation therapy for his 
service-connected skin cancers of the scalp.  As the 
appellant has not been shown to be a medical expert, her 
assertion as to the claimed relationship between the 
veteran's death and radiation therapy for his skin cancer 
does not represent "competent" evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The private medical opinions asserting that radiation therapy 
for the veteran's brain metastasis was limited due to the 
prior radiation therapy for the veteran's skin cancer do 
represent competent evidence.  Moreover, it is not clear when 
speaking of the prior radiation therapy that the examiners 
were not considering the earlier radiotherapy of the brain 
cancer metastasis from the lung, for which service connection 
is not in effect.  However, this evidence does not include 
medical opinion suggesting the veteran's death was the result 
of insufficient radiation due to the prior radiation therapy 
for skin cancer.  In fact, one reviewer indicated little 
change for success of radiotherapy to the second tumor.  

Nonetheless, to the extent that this might be considered 
"positive" competent evidence supporting the appellant's 
assertions, the Board finds its probative weight to have been 
overcome by that of the "negative" evidence represented by 
the May 1997 conclusion of the VA physician discussed above.  
As support for this determination, the Board notes that in 
contrast to the private medical opinions, the conclusion by 
the VA physician in May 1997 was accompanied by a complete 
discussion of the pertinent medical history, and was 
supported by detailed clinical observations.  Thus, as the 
adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another, the Board finds the May 1997 VA 
opinion to be of greater probative value than the private 
medical opinions discussed above.   See Cathell v. Brown, 8 
Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).   

Another basis for a grant of service connection for the cause 
of the veteran's death raised by the appellant is that the 
veteran's skin cancer had spread to his lungs. There is no 
competent medical evidence to support this assertion, 
however, and the appellant, as indicated above, is not 
competent to make such an assertion.  Espiritu, 2 Vet. App. 
at 492, 495.  Moreover, the May 1997 VA medical opinion 
discussed above included this assertion by the physician:

It is extremely unlikely and most likely 
impossible that this patient's lung 
cancer was the etiologic result of a skin 
cancer that had metastasized to his lung.  
The patient progressed in a manner that 
would be very easily expected of an 
unresectable stage 3 primary nonsmall 
cell lung cancer, especially given the 
fact that this patient developed a 
solitary lesion from his initial lung 
cancer . . . the suggestion that the 
patient may have had metastasis of a 
squamous cell carcinoma from a skin 
cancer is highly unlikely in that 
metastatic disease to the lung presents 
as multiple nodules not as a solitary 
nodule in this case."  

In short, given the above "negative" May 1997 VA opinion, 
and the lack of any competent medical evidence supporting the 
appellant's assertion that the veteran's skin cancer spread 
to his lungs, a grant of service-connection for the cause of 
the veteran's death on this basis is not warranted.  

The appellant has also asserted that the veteran's lung 
cancer was etiologically related to exposure to ionizing 
radiation and ultraviolet light during service.  However, the 
physician who completed the May 1997 opinion discussed above 
concluded that exposure to ultraviolet light is not 
considered to be a risk factor for the lung cancer that 
resulted in the veteran's death.  He also said that it was 
extremely unlikely that ionizing radiation was an etiologic 
factor in the development of the veteran's lung cancer.  

A letter dated in September 1997 from the Director of the VA 
Compensation and Pension Service indicated that the DD Form 
1141 of record showed an "initial" reading of exposure to 
gamma radiation.  This reading was not said to be reflective 
of exposure to ionizing radiation but to represent the 
"starting point" for calculation of future cumulative 
exposure.  This letter also indicated there was no additional 
evidence of in-service exposure to ionizing radiation.  
Further development with the United States Air Force was 
recommended.  To this end, the Human Systems Center of the 
United States Air Force Systems Center was contacted in by 
the RO, which resulted in an October 1997 response from the 
Radiation Dosimetry Operations indicating that there was no 
radiation exposure data pertaining to the veteran in the 
United States Air Force Master Radiation Exposure Registry.  

In a March 1998 opinion from the VA Chief Public Health and 
Environmental Hazards Officer, it was indicated that it did 
not appear from a review of the record that the veteran had 
any significant lung exposure to ionizing radiation during 
service and that the veteran's lung cancer could thus not be 
attributed to exposure to ionizing radiation.  She also 
indicated that because the medical literature did not cite 
exposure to ultraviolet light as an environmental cause of 
lung cancer, the veteran's lung cancer could not be 
attributed to this exposure. 

Given the evidence, it is unclear if the veteran is a 
"radiation-exposed veteran" as defined by 
38 C.F.R. § 3.309.  Nonetheless, given the negative 
conclusion of the VA Chief Public Health and Environmental 
Hazards Officer, and the lack of any competent "positive" 
evidence which would contradict this conclusion, the Board is 
compelled to reject the argument that service connection for 
the cause of the veteran's death is warranted on the basis of 
exposure to radiation or ultraviolet lighting.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.311. 

As noted, there is no evidence of lung cancer during service 
or within one year of service.  Accordingly, application of 
the provisions with regard to "direct" and "presumptive" 
service connection also does not warrant a grant of the 
appellant's claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In short, as the weight of the "negative" evidence exceeds 
that of the "positive" as to whether a service connected 
disability was a "principal or a contributory cause of 
death," the Board concludes that the appellant's claim must 
be denied.  38 C.F.R. § 3.312; Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

